Exhibit 10.1
Amendment No. 1
To the Sensient Technologies Corporation
Amended and Restated Change Of Control
Employment and Severance Agreement
     THIS AMENDMENT (the “Amendment”) is entered into this                     
day of March, 2010 by and between Sensient Technologies Corporation (the
“Company”) and                                                               
(the “Executive”).
     WHEREAS, the Company and Executive have entered into an Amended and
Restated Change Of Control Employment and Severance Agreement (the “Agreement”);
and
     WHEREAS, “Good Reason” is defined under Section 5(c) of the Agreement to
include the Executive’s termination of employment for any reason during the
30-day period immediately following the first anniversary of a change of
control; and
     WHEREAS, the Company and Executive desire to amend the definition of “Good
Reason” under the Agreement to eliminate the Executive’s termination of
employment for any reason during the 30-day period immediately following the
first anniversary of a change of control;
     NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the Company and Executive agree as follows:
     1. Section 5(c) of the Agreement is hereby amended to delete therefrom the
following sentence:
“Anything in this Agreement to the contrary notwithstanding, a termination by
the Executive for any reason where the Date of Termination (as defined below) is
during the 30-day period immediately following the first anniversary of the
Effective Date shall be deemed to be a termination for Good Reason for all
purposes of this Agreement.”
     2. Except as expressly modified by the terms of this Amendment, the
provisions of the Agreement shall continue in full force and effect.
     IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the
date first above written.

     
 
  SENSIENT TECHNOLOGIES CORPORATION
 
   
ATTEST:
  By:                                                               
                                                              
 
   
 
   
 
   
 
  Executive

